Judgment and order reversed.on the law and facts, with costs, and complaint dismissed, with costs, on the ground that the finding that the defendant was negligent was contrary to and against the weight of the evidence. (Higgins v. Mason, 255 N. Y. 104; Helton v. Prater’s Adm’r., 272 Ky. 574; 114 S. W. [2d] 1120.) All concur, except Crosby, P. J., and Dowling, J., who dissent and vote for affirmance. (The judgment is for plaintiff in an action for damages arising out of the negligent condition of an automobile. The order denies defendant’s motion for a new trial.) Present— Crosby, P. J., Taylor, Dowling, Harris and MeCurn, JJ.